Exhibit 10.3
 
 
A.B. Brown Coal Supply Agreement Amendment No. 2
 
CONFIDENTIAL PORTIONS OMITTED
 
LEGEND:
[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

This Amendment to the January 1, 2009 A.B. Brown Coal Supply Agreements between
Vectren Fuels (VF), Inc. and Vectren Power Supply (VPS) evidences as follows:
 
WHEREAS, VPS has two contracts with VF to supply A.B. Brown, both of which were
entered into effective January 1, 2009, and have a term ending December 31,
2014; and
 
WHEREAS, under the "Brown 1 Contract" VPS annually buys 1 million tons of coal
from VF and under the "Brown 2 Contract" VPS annually buys 410,000 tons of coal
from VF; and
 
WHEREAS, the Brown 1 Contract has entered its price re-negotiation period
pursuant to section 4.4(the period having by prior agreement of the parties been
deferred in 2010 to April 2011);
 
Now, therefore, the parties agree to amend both the Brown 1 and Brown 2
Contracts as follows:
 
1. With respect to the purchase of 410,000 tons of coal under the Brown 2
Contract in 2012, section 4.1 of the Contract is amended to provide that VPS
will purchase 85% of the contract volume (348,000 tons) at an FOB Mine Price of
[**].
 
2. With respect to the Brown 1 Contract, the following amendments have been
made:
 
(a)  Under section 3.1 of the contract, in 2012 VPS shall purchase monthly
incremental requirements in a quantity it shall determine and communicate to VF
thirty (30) days in advance of the delivery month, with no commitment to procure
any coal in 2012; in 2013 and 2014 VPS shall purchase 600,000 tons of coal from
VPS; all other terms of section 3.1 including the 15% tonnage option shall
remain effective;
 
(b)  Under section 4.1, the FOB Mine prices for 2012, 2013 and 2014 are [**].
 
(c)  Section 1.1 is amended to provide that the source of the coal shall be the
Oaktown Mine, unless the parties mutually agree to an alternative source; and
 
(d)  Exhibit A is amended to provide for a monthly weighted average of chlorine
of .10% and .06ug/g of mercury. To the extent coal is shipped in excess of this
specification, VPS may reject such shipments.
 
3. No other terms of the Brown 1 and Brown 2 Contracts have been modified by
this Amendment.
 
WHEREFORE, the parties have caused this Amendment to be effective as of October
31, 2011.


 
Vectren Power Supply
 
Vectren Fuels
                   
By
Wayne Games
 
By
Randy L. Beck
                   
Its
VP – Power Supply
 
Its
President


